Citation Nr: 0821009	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  07-01 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for elevated 
cholesterol level (hypercholesterolemia).

3.  Entitlement to an initial increased evaluation for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1982 to February 
1989.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

During the course of the current appeal, the VARO increased 
the initial rating assigned for the veteran's hypertension 
from noncompensably disabling to 10 percent disabling.  The 
issue remains on appeal as the maximum schedular rating has 
not been assigned for the veteran's service-connected 
hypertension.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO on Travel Board in April 2008; 
a transcript is of record.  Tr.  Additional clinical records 
were submitted at that time on which was placed a written 
waiver of initial VARO consideration; these are now in the 
file. 


FINDINGS OF FACT

1.  All notification and development action needed to 
equitably adjudicate the veteran's appeal has been obtained.

2.  The veteran's elevated cholesterol level 
(hypercholesterolemia) is a laboratory finding, not an actual 
disability for VA compensation purposes.

3.  The competent and probative evidence of record does not 
show that the veteran's diabetes, first demonstrated years 
after service, is causally related to service.

4.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 200 or more; the condition is controlled 
through continuous utilization of prescribed medication.



CONCLUSIONS OF LAW

1.  A disability manifested by high cholesterol was not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to be the result of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5103, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

3.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.104, Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

The veteran received pre-adjudicative notice in September 
2005 which informed him of all pertinent requirements for 
supporting his claims.  The Board finds that the content of 
letters and other communications including the January 2007 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence, after which 
additional data was obtained and entered into the record.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

The Board is mindful of the new guidelines which have 
recently been issued by the Court with regard to increased 
rating cases and mandatory notice, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this regard, the 
notifications to the veteran were entirely adequate to inform 
him, or any reasonable person for that matter, of what was 
required, and that he needed to provide evidence with regard 
to how his disabilities affect him in everyday, daily life; 
his responses confirm that he understood those ramifications 
and mandates.  There is no prejudicial error either alleged 
or shown.  Moreover, in Dingess, the Court held that in 
cases, as here, where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a)(West 21002) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 
1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet 
App. 112, 116-117 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) does not 
apply to initial rating claims because VA's VCAA notice 
obligation was satisfied when the RO granted the veteran's 
claim for service connection.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims have been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance.  

Development has taken place in this case, and in the 
aggregate, the veteran and his representative have 
demonstrated actual knowledge of and have acted on the 
information and evidence necessary to substantiate the 
pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 
23, 30 (2007) (Court was convinced that appellant and 
representative had demonstrated actual knowledge of the 
information and evidence necessary to establish the claim) 
and related notification requirements have been fulfilled. 

In addition, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the veteran was sent 
that information as required in January 2007.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as to the issues.  That action would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Service Connection: Hypercholesterolemia
Criteria, Factual Background and Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303. Service connection may also be granted for 
a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service. Id.  

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  (emphasis added)

The veteran contends, in essence, that he had high 
cholesterol or hypercholesterolemia in and since service and 
that he should be compensated accordingly.   

Hypercholesterolemia or elevated serum (blood) cholesterol, 
however, is not a disability for which VA compensation 
benefits are payable.  Findings of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are all actually 
laboratory results and are not, in and of themselves, 
disabilities.  See Schedule for Rating Disabilities; 
Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 
(May 7, 1996).  See also Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  And the term "disability," as used for VA 
purposes, refers to a condition resulting in an impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

In this case, there is no indication, claim or finding that 
the veteran's hypercholesterolemia is manifested by any such 
impairment.

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hypercholesterolemia.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  His assertion that elevated cholesterol is 
itself a disability is not competent medical evidence 
because, as a layman, he is not competent to give an opinion 
as to whether a laboratory finding constitutes a disease or 
disability, or is the manifestation of such, for VA 
compensation purposes.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, as 
noted above, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
None of that has been shown in this case.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein)..

The Board finds that the claim must be denied.  Regardless of 
the veteran's readings and/or treatment for high cholesterol 
during service or the fact that he has since been said to 
have elevated levels, the Board finds that the veteran is not 
shown to have a disability manifested by high cholesterol.  
See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding 
that under 38 U.S.C.A. §§ 1110 and 1131, an appellant must 
submit proof of a presently existing disability, as opposed 
to something in the distant past, resulting from service in 
order to merit an award of compensation).  The evidence is 
not in equipoise and a reasonable doubt is not raised to be 
resolved in the veteran's favor.

III.   Diabetes Mellitus
Special Criteria, Factual Background and Analysis

For certain chronic diseases such as diabetes mellitus, 
service connection may also be granted if the disease becomes 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2007).  

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions, but must, where 
necessary, refer to competent medical authority.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

It is well established that while someone who is a layperson 
is not considered capable of opining on matters requiring 
medical knowledge, they are permitted to provide 
observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  
However, as noted above, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The veteran claims that he had several elevated blood glucose 
levels in service which were, on retrospect, reflective of 
diabetes mellitus which was not diagnosed until a couple of 
years after service.  He has stated that he thought he was 
diagnosed with diabetes in 1992, but the records from the 
physician who made that diagnosis are not available.  He also 
reported in 2006 that he had had the confirmed diagnosis for 
9-10 years.

With regard to clinical records, it is noted that several 
attempts have been made to acquire various private treatment 
records from the period in and soon after service without 
much success.  However, it appears that all feasibly 
available clinical data are now in the file.  

At the time of the veteran's entry examination in March 1982, 
there was no pertinent medical history reported. Serology and 
urinalysis were negative.   In September 1985, glucose was 
124.  In June 1987, urinalysis was negative for glucose; 
blood glucose testing was 124.  On routine examination in 
September 1987, serology and urinalysis were negative.  In 
March 1988, blood glucose was 99; the expected normal range 
was between 72-120 mg/dl.  

On service examination dated in December 1988, urinalysis was 
negative for sugar.  The veteran reported in his medical 
history that he did not know if there was sugar in his urine.  
In January 1989, blood glucose was 135.      

At the time of VA examination in October 2006, the examiner 
reviewed the claims file, and in his associated nexus 
opinion, noted that the veteran's glucose levels had been 
elevated on several occasions in the period from 1985-1989.  
As to whether this reflected the onset of diabetes mellitus, 
he further opined, in pertinent part, as follows:

I cannot resolve this issue without 
resort to mere speculation.  It is noted 
that veteran did have some elevated blood 
glucose levels while on active duty in 
June of 1987, January of 1989, and in 
September 1985.  Blood glucose levels 
ranged from 124 to 135 on these 
occasions.  There is no indication within 
the documentation regarding whether any 
of these were fasting blood samples.  

Accepted criteria for the diagnosis of 
diabetes is as follows: FPG at or above 
126 mg/dL (7.0 mmol/L) a two hour value 
in an OGTT (2-h PG) at or above 200 mg/dL 
(11.1 mmo l/L); or a random (or 
"casual") plasma glucose concentration 
greater than or equal to 200 mg/dL (11.1 
mmo l/L) in the presence of symptoms.  
The diagnosis of diabetes must be 
confirmed on a subsequent day by 
measuring any one of the three criteria.

Upon review of (the veteran's) service 
medical records, this examiner is unable 
to identify or confirm a diagnosis of 
diabetes based on the above criteria.  
The slight elevations in blood sugars may 
represent early elevations of blood sugar 
prior to the onset of his diabetes. 
However, making such a statement would 
require speculation.  What can be said 
with certainty is the fact that this 
veteran does currently have diabetes, 
which was diagnosed in the mid 1990's.  
Review of his service medical records 
demonstrated no clear-cut diagnosis of 
diabetes while in the service.  The one 
elevated blood glucose of 135 may 
represent a value consistent with a 
diagnosis of developing diabetes.  
However, there is no notation to whether 
this blood sample was a fasting sample.   

The Board notes that when asked about this at the hearing, 
the veteran testified that when he had the in-service high 
glucose levels, he had not been or did not recall that he had 
been asked to return later, after fasting, for further 
testing.  Tr. at 3, 5.  He indicated that he had been 
diagnosed with diabetes at the age of 32 or 33, in 1992, 
within about 2-3 years of separation.  Tr. at 4.  

For purposes of this decision, while the Board certainly 
recognizes the validity of the veteran's recollections of his 
symptoms during service, he is not qualified to provide a 
nexus opinion or to render a diagnosis as to what the 
clinical findings meant.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).   Lay assertions may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  A diagnosis or medical finding of the 
presence of diabetes is not a lay-observable event.  

The October 2006 VA examiner, who had the entire claims file 
for review and discussion, stated that he was unable to 
resolve the issue as to the etiology of the veteran's 
diabetes without mere speculation following such longitudinal 
review.  The Court has held on numerous occasions that 
speculation is not legally sufficient to establish service 
connection.  See Stegmen v. Derwinski, 3 Vet. App. 228, 230 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  An 
award of service connection must be based on reliable 
competent medical evidence and conjectural or speculative 
opinions as to some remote possibility of such relationship 
are insufficient.  See 38 C.F.R. § 3.102 (2007); see also 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to be 
sufficient medical nexus evidence); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (medical evidence which merely 
indicates that the alleged disorder "may or may not" exist 
or "may or may not" be related, is too speculative to 
establish the presence o the claimed disorder or any such 
relationship).  The Board finds the VA examiner's opinion to 
be of high probative value, in light of the complete 
background on which an opinion was based, as well as a full, 
detailed discussion of the pertinent facts.  In sum, the 
competent and probative evidence in the claims file does not 
attribute the veteran's current diabetes to his active 
military service.  

By his own admission, the veteran was not diagnosed with 
diabetes until 1992, at the earliest, which was several years 
after service separation. The Federal Circuit has determined 
that a significant lapse in time between service and post-
service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000). 

In sum, there is no probative medical basis for associating 
the veteran's diabetes with service on a primary or 
presumptive basis.  The persuasive evidence in that regard is 
not in equipoise, and a reasonable doubt is not raised to be 
resolved in the veteran's favor.  Service connection for 
diabetes mellitus is denied.  


IV.  Increased evaluation: Hypertension
Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2. 

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when, as here, the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board has considered 
this.  Based on the evidence of record, [and as a 10 percent 
rating has been recently assigned since separation pursuant 
to the increase established by the VARO during the course of 
this appeal], the Board concludes that "staged ratings" are 
unnecessary in this case.

For VA purposes, hypertension means that diastolic blood 
pressure is predominantly 90 mm. or greater, and/or systolic 
blood pressure is predominantly 160 mm. or greater.  38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2007).
 
The veteran's disability has been rated under DC 7101 for 
hypertension which provides a 10 percent evaluation when 
evidence demonstrates diastolic pressure predominantly 100 or 
more, or systolic pressure predominantly 160 or more, and a 
minimum of 10 percent is also assigned when there is a 
history of diastolic blood pressure of predominantly 100 or 
more and continuous medication is required for control.  38 
C.F.R. § 4.104, DC 7101.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or systolic pressure 
of predominantly 200 or more. Id.  There are no other more 
appropriate or applicable ratings under which to rate this 
case of hypertension.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board notes that a change was made fairly recently to the 
criteria used to evaluate disabilities evaluating 
hypertension.  This change added a Note (3) to the criteria 
at DC 7101 that directed that hypertension is to be evaluated 
separately from hypertensive heart disease and other types of 
heart disease.  As service connection has not been granted 
for heart disease, the recent amendment to the regulations is 
not for application in this case.  See 38 C.F.R. § 4.104, DC 
7101 (2007).




Factual Background and Analysis

Prior clinical records are in the file with regard to the 
veteran's elevated blood pressure readings in and since 
service.  He had several elevated readings in service and 
received treatment.  He filed an initial claim at the time of 
separation from service but failed to report for an 
examination at that time and did not pursue the claim until 
he re-filed in 2005.

Private treatment records are in the file showing that blood 
pressure in June 1999, 132/80; in July 1999, 126/80; in 
August 1999, 140/88; and in October 1999, 130/80.  In January 
2004, blood pressure was 148/96, 170/110 and 160/103, and he 
was having headaches; in July 2004, 132/74; in November 2004, 
152/92; in March 2005, 140/78 and he said he was beginning to 
regularly undertake exercising; in June 2005 blood pressure 
readings were 128/72 and 188/86.  

On VA examination in October 2005, the veteran's blood 
pressure was repeatedly 130/85.  He indicated that he took 
medications to include an ACE inhibitor, Thiazide diuretics 
and a Calcium Channel blocker namely HCTZ, Norvasc and 
Lisinopril.  The examiner said that this had maintained good 
control and had had no headaches.  His cardiac examination 
was normal as were his chest X-ray and electrocardiogram 
(ECG).

On a special VA examination in October 2006, the examiner 
noted that while he had a long history of hypertension, he 
had a log of his readings and the systolics were all below 
130.  On examination, his blood pressure was 113/82 and 
123/75.  He continues to take medications.

In VA clinical records submitted at the hearing, multiple 
readings are shown.  In January 2007, blood pressure was 
144/83 and 147/80; in February 2007, 128/82 and a log showed 
readings in the 120/65 range; in May 2007, 121/80; in July 
2007, 136/92; in August 2007, 126/70; and in September 2007, 
111/69.  In January 2008, readings were 124/82 and 147/89; 
and in March 2008, 116/66.

In assessing all of the evidence in the file, the Board notes 
that the veteran continues to take medications to keep his 
blood pressure under good control and has undertaken a 
positive exercise routine.  However, his readings on numerous 
occasions have been relatively normotensive: his diastolic is 
typically never beyond the mid-90's, and his systolic is not 
predominately 200 or more.  Accordingly the 10 percent rating 
now assigned is entirely justified, but a rating in excess 
thereof is not appropriate under any of the pertinent 
guidelines set forth above.  In that regard, the evidence is 
not equivocal and a reasonable doubt is not raised to be 
resolved in the veteran's favor.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service may approve an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In the instant case, the veteran has not reported, and record 
does not suggest, marked interference with employment other 
than contemplated within schedular standards, or frequent 
periods of hospitalization due to hypertension.  There is no 
evidence that it presents an unusual or exceptional 
disability picture. The Board finds that the veteran's 
symptoms are consistent with the criteria in the Rating 
Schedule.

The Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  Therefore, the Board concludes that the 
question of an extra-schedular rating has not been raised, 
and need not be further herein addressed.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

Service connection for diabetes mellitus is denied,

Service connection for elevated cholesterol level 
(hypercholesterolemia) is denied.

An initial increased evaluation for hypertension, currently 
evaluated as 10 percent disabling is denied.


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


